Citation Nr: 0412414	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, to include the issue of whether the 
overpayment was properly created and assessed against the 
appellant.


(The issue of whether a May 1986 Board of Veterans' Appeals 
(Board) decision should be reversed or revised on the grounds 
of clear and unmistakable error, and the claim of entitlement 
to an effective date earlier than April 23, 1992, for the 
grant of service connection for post-traumatic stress 
disorder (PTSD), are the subjects of separate decisions of 
the Board.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This matter originally came before the Board on appeal from 
an November 2003, rating that, among other things, proposed 
to reduce the veteran's payments from $2,228 to $101, to 
recover an overpayment of compensation benefits.  Notices of 
disagreement with respect to this decision were received in 
December 2003.  

For reasons expressed below, this matter is being remanded to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.


REMAND

As noted above, a November 2003 rating decision to reduce the 
veteran's VA compensation payments from $2,228 to $101.  
Notices of disagreement with respect to this decision were 
received in December 2003.  A review of the December 11, 2003 
notice of disagreement from the veteran's attorney and the 
December 10, 2003, notice of disagreement from "J.S.C." (on 
behalf of the veteran) appears to request both a waiver of 
recovery of an overpayment of VA compensation benefits and 
questions whether the overpayment was properly created and 
assessed against the veteran.

In a March 2004 administrative decision, the veteran's mother 
was established as a dependant on a factual basis under 
38 C.F.R. § 3.250 (2003).  In any event, a letter to the 
veteran from the RO indicated that the proposed reduction 
would be continued.  A notice of disagreement with respect to 
the November 2003 rating action has been filed.  See 38 
C.F.R. § 20.201 (2003).  However, the claims file does not 
reflect that, to date, a statement of the case on this matter 
has been issued.  Under these circumstances, the Board must 
remand this claim to the RO for the issuance of that 
statement of the case.  See  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v  Gober, 10 Vet. App. 433, 436 
(1997).  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO's Committee on Waivers and 
Compromises should issue the veteran a 
statement of the case on the question of 
waiver of recovery of an overpayment of 
VA compensation benefits, to include the 
issue of whether the overpayment was 
properly created and assessed against the 
appellant.  A VA Form 9 (Appeal to the 
Board of Veterans' Appeals) should 
accompany that document, and the RO 
should afford the veteran and his 
representative he appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that issue.  

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




